DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 02/12/2021 in which claims 1, 3, 6, and 12 were amended. No other claims were added or canceled. Claims 1-13 and 15-16 are pending for examination below. 

Priority
Acknowledgement is made of the new ADS filed by applicant, however, as of the date of this office action the certified copy has still not been filed in the application record. 

Specification
The disclosure is objected to because of the following informalities: As least paragraph 0056 (applicant’s PG PUB) of the specification states that negative terminals are connected with positive terminals. As this conflicts with the claims and drawings and the position that Applicant submits in the arguments that that was a clerical error, all instances of this in the specification should also be corrected. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. [US 2015/0185289].
With respect to claim 1, Yang discloses a battery pack [Fig. 1] comprising: a housing [100]; a battery cell group accommodated in the housing, the battery cell group comprising a plurality of electrically connected battery cells [11]; and a battery pack connection terminal group for connecting to the connection terminals of an electrical device [12]; wherein the battery pack connection terminal group comprises: a positive power terminal of the battery pack electrically connected to a positive pole of the battery cell group and a negative power terminal of the battery pack electrically connected to a negative pole of the battery cell group [B- and B+]; a first battery pack terminal for transmitting a first type of data and a second battery pack terminal for transmitting a second type of data [D and T], wherein the battery pack is mountable to an electrical device [par. 0020-0021] comprising: a positive power connection terminal and a negative power connection terminal respectively for connecting to the battery pack positive power terminal and the battery pack negative power terminal for transmitting electrical energy, a first connection terminal for connecting to the first battery pack terminal to transmit the first type of data, and a second connection terminal for connecting to the second battery pack terminal to transmit the second type of data [Fig. 8;  T”, D”, P-, and P+]; and the battery pack has a normal operation mode and a data transmission mode: in the normal operation mode, the first battery pack terminal transmits the first type of data for normal operation of the battery pack and/or the par. 0111-0114; in a normal mode temp signals are connected and operates normally versus in an abnormal mode the temp signals are disconnected and/or temperature is outside threshold so battery pack is prevented from supplying power].

With respect to claim 2, Yang further disclose wherein the battery pack comprises a controller [16 and/or 13 or 14] and the controller controls the battery pack to switch between the normal operation mode and the data transmission mode [the “preventing” the battery pack from supplying power and/or electric tool may be “stopped and/or prevented” is equated to a disconnection in the electrical supply, i.e. a switch].

With respect to claim 4, Yang further discloses wherein the battery pack switches to the data transmission mode after the normal operation mode ends [par. 0111-0114; if the data packets are not authenticated then the operation does not proceed to the operating part where the data transmission of the temperature signals would be performed].

With respect to claim 7, Yang further discloses wherein the second type of data comprises at least one of history data, statistical data, and real-time data [data packets and/or temperature data].

With respect to claim 8, Yang further discloses wherein the battery pack and/or the electrical device comprises a memory, data is stored in specified partitions of the memory based on whether data is one of a history data, a statistical data and a real-time data [the controllers implicitly control memory/instructions to carry out their process], and, when the specified partition is used up, official notice is taken that in the art of memory storing it is well-known and understood for a memory to overwrite original/older data to make space for new/important data].

With respect to claim 13, Yang further discloses wherein the electrical device is a power tool, a charger, or a portable power supply device [Figs 1, 4, and 8].

With respect to claim 16, Yang further discloses wherein the first type of data comprises current state data of the battery pack and/or current operating condition data of the electrical device and the second type of data comprises at least one of current state data, historical state data, and usage data of the battery pack, and/or at least one of current operating condition data, historical operating condition data and usage data of the electrical device [par. 0111-0114].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied above, and further in view of Tanaka et al. [US 2018/0126537].
With respect to claims 5 and 9-10, Yang further discloses wherein the electrical device comprises identity information, the identity information indicates whether the electrical device has a wireless communication module, the wireless communication module is configured to establish a par. 0050], but fails to disclose exchanging data with an external device and the electronic device with the wireless devices. 
However, Tanaka discloses an electric tool having a battery pack wherein a wireless communication adapter is used such that an external device comprises a wireless communication module, the external device has data processing and analysis functions, so that data between the electrical device and external device are exchanged [par. 0008].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Yang to further use the wireless data exchange technologies to communicate with an external device for the benefit of transmitting the operating state of the working machine by wireless communication to an external device as stated by Tanaka [par. 0026].

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied and Tanaka above, and further in view of Yamaguchi et al. [US 2020/0227931].
With respect to claim 11, Yang fails to disclose a unique identifier however this technique is well-known in the art. For example, Yamaguchi teaches a unique identifier and the second type of data comprises the unique identifier [par. 0060].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Yang to further include the use of a unique identifier for the benefit of confirming with the data transfer that the devices are indeed compatible with one another thereby preventing damage to the devices. 

claim 12, Yang fails to explicitly disclose wherein the external device is configured to delete duplicate data. However, again in the art of data storage/transfer this is a routine method. Therefore official notice is taken that the method of deleting duplicate data is commonplace and routine/well-place in the art. Additionally it would have been obvious to a person having ordinary skill in the art to modify Yang delete duplicate data for the benefit of ensuring that the memories in the controllers remain free for new data. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied above, and further in view of Brown et al. [US 9,301,337].
With respect to claim 15, Yang fails to disclose different data rates. However, Brown teaches a first data transmission rate and a second data transmission rate that is higher than the first data transmission rate [claim 1].
Therefore it would have been obvious to a person having ordinary skill in the art to modify Yang to further include the use of different data transfer rates for the benefit of tuning the data transfer rate to amount of power supplied/available thereby optimizing the operation. 

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the battery pack further comprises an identification resistor or a temperature sensor connected to the second battery pack terminal, the second battery pack terminal is used to transmit a one or more properties of 

With respect to claim 6, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the battery pack comprises an identification resistor or a temperature sensor connected to the second battery pack terminal, the second battery pack terminal is used to transmit a one or more properties of the battery pack or a temperature of the battery pack in the normal operation mode, at least one switching element electrically connected to the identification resistor or the temperature sensor to turn on or off the electrical connection between the identification resistor or the temperature sensor and the second battery pack terminal, and a controller at least for controlling the an on-off state of the switching element and wherein the controller is configured to determine whether the electrical device has a wireless communication module based on the identity information of the electrical device obtained by the first battery pack terminal and, if it is determined that the electrical device has a wireless communication module, the controller controls the switching element to turn off the electrical connection between the identification resistor or the temperature sensor and the second battery pack terminal so that the second battery pack terminal transmits the second type of data for data analysis.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859